BURKE, Justice,
concurring.
I concur.
I do, however, wish to point out what I believe to be an important difference between the ordinance in this case and the statute held enforceable in New York State Liquor Authority v. Bellanca, 452 U.S. 714, 101 S.Ct. 2599, 69 L.Ed.2d 357 (1981).
The statute in Bellanca did not attempt to impose criminal penalties on those performing in violation of its terms. It was aimed solely at the licensee1 and could only “cause an establishment to lose its liquor license.” 452 U.S. at 714, 101 S.Ct. at 2600, 69 L.Ed.2d at 359. Thus, the penalty for a violation was civil in nature and directly related to the activities of the license holder.

. The statute provided:
No retail licensee for on premises consumption shall suffer or permit any person to appear on licensed premises in such manner or attire as to expose to view any portion of the pubic area, anus, vulva, or genitals, or any simulation thereof, nor shall suffer or permit any female to appear on licensed premises in such manner or attire as to expose to view any portion of the breast below the top of the areola, or any simulation thereof.